PETITION POE EEHEAEING.
Raney, 0. J. :
The conclusions arrived at in the main opinion are fully sustained by the record, and that opinion disposes of all questions that were properly made by counsel for appellants.
The petition for rehearing is an infraction of the rule governing rehearings, in that it is a reargument of some of the same questions formerly submitted, and also contains citations of authorities, and even some not cited before. First National Bank vs. Ashmead, 23 Fla., 390, 2 South. Rep., 665. x
A rehearing is denied.